REASONS FOR ALLOWANCE
Regarding claims 1 and 10, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is the variable speed drive comprising: a first secondary winding of the step down transformer, wherein the first secondary winding is configured to supply power to the motor at a variable supplied voltage to operate the motor below a threshold voltage, and a second secondary winding of the step down transformer, wherein the second secondary winding is configured to supply power to the motor at a fixed supplied voltage to operate the motor at or above the threshold voltage. These limitations, in combination with a compressor configured to circulate refrigerant through a refrigerant loop, a motor configured to drive the compressor, and a variable speed drive coupled to the motor and configured to supply power to the motor, wherein the variable speed drive comprises a primary winding of a step down transformer coupled to an alternating current power source, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Regarding claim 17, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art are the method steps of: supplying a first power to the motor from a first secondary winding of the variable speed drive to operate the motor based on the voltage demand of the motor being below a threshold, wherein the first power comprises a variable voltage, and supplying a second power to the motor from a second secondary winding of the variable speed drive to operate the motor based on the voltage demand of the motor being at or above the threshold, wherein the second power comprises a constant voltage, and wherein the second secondary winding is integral with the variable speed drive. These limitations, in combination with monitoring a voltage demand of a motor, wherein a variable speed drive is coupled to the motor and configured to supply power to the motor, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746